PER CURIAM.
We accepted review of the Fifth District Court of Appeal’s opinion in Frierson v. State, 511 So.2d 1016 (Fla. 5th DCA 1987), because of direct and express conflict with McCuiston v. State, 507 So.2d 1185 (Fla. 2d DCA 1987). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
Upon review of McCuiston, we approved the decision of the second district court in *984that case, and specifically disapproved the decision of the court below in this case, holding that our decision in Whitehead v. State, 498 So.2d 863 (Fla.1986), should not be given retrospective application. McCui-ston v. State, 534 So.2d 1144 (Fla.1988). The fifth district court applied Whitehead retrospectively. Accordingly, we quash that opinion and remand this case for proceedings consistent with this opinion and our opinion in McCuiston.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.